Exhibit 10.1

EXECUTION VERSION

$135,000,000

P2021 RIG CO.

13 1/2% Senior Secured Notes due 2013

PURCHASE AGREEMENT

December 18, 2009

JEFFERIES & COMPANY, INC.

As representative of the several initial purchasers

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

P2021 Rig Co., an exempted company incorporated with limited liability under the
laws of the Cayman Islands (the “Company”), Vantage Drilling Company, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands and a guarantor (the “Parent”), and each of the other Guarantors
(as defined in Schedule III) hereby agree with you as follows:

1. Issuance of Notes. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the initial purchasers listed on Schedule
I hereto (the “Initial Purchasers”), for whom Jefferies & Company, Inc. is
acting as the representative (the “Representative”), $135,000,000 aggregate
principal amount of 13 1/2% Senior Secured Notes due 2013 (each a “Note” and,
collectively, the “Notes”). The Notes will be issued pursuant to an indenture
(the “Indenture”), to be dated as of December 23, 2009, by and among the Company
and Guarantors party thereto, and Wilmington Trust Company, as trustee (the
“Trustee”). Capitalized terms used, but not defined herein, shall have the
meanings set forth in the “Description of Notes” section of the Final Offering
Memorandum (as hereinafter defined).

The Notes will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended, and the rules and regulations of the Securities and Exchange
Commission (the “Commission”) thereunder (collectively, the “Securities Act”).
Upon original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Notes
shall bear the legends set forth in the Final Offering Memorandum, dated the
date hereof (the “Final Offering Memorandum”). The Company has prepared (i) a
Preliminary Offering Memorandum, dated December 8, 2009 (the “Preliminary
Offering Memorandum”), (ii) a pricing term sheet attached hereto as Schedule II,
which includes pricing terms and other information with respect to the Notes
(the “Pricing Supplement”) and (iii) the Final Offering Memorandum relating to
the offer and sale of the Notes (the “Offering”). All references in this



--------------------------------------------------------------------------------

Agreement to (a) the Preliminary Offering Memorandum or the Final Offering
Memorandum include (i) all documents and information contained in the
Preliminary Offering Memorandum or the Final Offering Memorandum, as the case
may be, and include such Preliminary Offering Memorandum and Final Offering
Memorandum as amended or supplemented and (ii) any electronic Preliminary
Offering Memorandum or electronic Final Offering Memorandum, as the case may be,
provided in connection with the Offering and (b) documents, financial statements
and schedules and other information which are “contained,” “included” or
“stated” in the Preliminary Offering Memorandum or the Final Offering Memorandum
(and all other references of like import) shall be deemed to mean and include
all such documents, financial statements and schedules and other information
which are in the Preliminary Offering Memorandum or the Final Offering
Memorandum, as the case may be. The Preliminary Offering Memorandum and the
Pricing Supplement are collectively referred to herein as the “Time of Sale
Document.”

2. Terms of Offering. The Initial Purchasers have advised the Company, and the
Company understands, that the Initial Purchasers will make offers to sell (the
“Exempt Resales”) some or all of the Notes purchased by the Initial Purchasers
hereunder on the terms set forth in the Final Offering Memorandum, as amended or
supplemented, to persons (the “Subsequent Purchasers”) whom the Initial
Purchasers (i) reasonably believe to be “qualified institutional buyers”
(“QIBs”) as defined in Rule 144A under the Securities Act, as such may be
amended from time to time or (ii) reasonably believe are not “U.S. persons” (as
defined in Regulation S of the Securities Act) in reliance upon Regulation S
under the Securities Act.

Pursuant to the Indenture, Parent and any future subsidiary of the Parent or the
Company may fully and unconditionally guarantee, on a senior secured basis, to
each holder of the Notes and the Trustee, the payment and performance of the
obligations of the Company under the Indenture and the Notes (each such future
subsidiary being referred to herein as a “Guarantor” and each such guarantee
being referred to herein as a “Guarantee”) pursuant to the Indenture.

Pursuant to the terms of the Collateral Agreements (as defined in the Time of
Sale Document and the Final Offering Memorandum under the caption “Description
of Notes”), all of the obligations under the Notes and the Indenture will be
secured by a lien and security interest in all of the assets of the Company and
the Guarantor.

This Agreement, the Indenture, the Collateral Agreements, the Securities, the
Advance Escrow Agreement and the Topaz Escrow Agreement (both as defined in the
Time of Sale Document and the Final Offering Memorandum under the caption
“Description of Notes”) and the Guarantees are collectively referred to herein
as the “Transaction Documents.”

3. Purchase, Sale and Delivery. On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Company agrees to issue and sell to the Initial
Purchasers, and the Initial Purchasers agree to purchase from the Company, the
Notes at a purchase price of 93.375% of the aggregate principal amount thereof.
Delivery to the Initial Purchasers of and payment for the Notes shall be made at
a Closing (the “Closing”) to be held at 10:00 a.m., New York time, on
December 23, 2009 (the “Closing Date”) at the New York offices of Jones Day, 222
East 41st Street, New York, New York 10017, or such other location on which the
Company and the

 

2



--------------------------------------------------------------------------------

Initial Purchasers mutually agree; provided, however, that if the Closing has
not taken place on the Closing Date because of a failure to satisfy one or more
of the conditions specified in Section 7 hereof, “Closing Date” shall mean 10:00
a.m., New York time, on the first business day following the satisfaction (or
waiver) of all such conditions after notification by the Company to the Initial
Purchasers of the satisfaction (or waiver) of such conditions.

Notes to be represented by one or more definitive global securities in
book-entry form will be deposited on the Closing Date, by or on behalf of the
Company, with The Depository Trust Company (“DTC”) or its designated custodian,
and registered in the name of Cede & Co. The Company shall deliver to the
Initial Purchasers beneficial interest in the Notes held at DTC, registered in
such names and denominations as the Initial Purchasers may request, against
payment by the Initial Purchasers of the purchase price therefor by immediately
available Federal funds bank wire transfer to such bank account or accounts as
the Company shall designate to the Initial Purchasers at least two business days
prior to the Closing. Signed copies of the Notes in definitive form shall be
made available to the Initial Purchasers for inspection at the offices of Jones
Day, 222 West 41st Street, New York, New York 10017 (or such other place as
shall be reasonably acceptable to the Initial Purchasers) not later than 10:00
a.m. one business day immediately preceding the Closing Date.

4. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to the Initial
Purchasers that, as of the date hereof and as of the Closing Date:

 

(a) No Material Misstatement or Omission. (i) The Time of Sale Document, and any
amendment or supplement thereto, as of the date thereof and at all times
subsequent thereto up to the Closing Date, did not and does not contain any
untrue statement of a material fact, or omitted or omits to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (ii) the Final Offering
Memorandum, and at the time of each sale of the Notes and at the Closing Date,
as then amended or supplemented, if applicable, did not and will not, contain
any untrue statement of a material fact, or omitted or omits to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, provided, however, that the Company
and Guarantors make no representation or warranty as to statements or omissions
made in reliance upon and in conformity with information relating to the Initial
Purchasers and furnished to the Company in writing by the Initial Purchasers
expressly for use in the Preliminary Offering Memorandum or the Final Offering
Memorandum or any amendment or supplement thereto, it being understood and
agreed that the only such information furnished by the Initial Purchasers to the
Company consists of the information described in Section 12 hereof. No
injunction or order has been issued that either (i) asserts that any of the
transactions contemplated by the Transaction Documents (the “Transactions”) is
subject to the registration requirements of the Securities Act or (ii) would
prevent or suspend the issuance or sale of any of the Notes or the use of the
Time of Sale Document, the Final Offering Memorandum or any amendment or
supplement thereto, in any jurisdiction. No statement of material fact included
in the Final Offering Memorandum has been omitted from the Time of Sale Document
and no statement of material fact included in the Time of Sale Document that is
required to be included in the Final Offering Memorandum has been omitted
therefrom.

 

3



--------------------------------------------------------------------------------

(b) Statistical and Market Data. The statistical and market-related data, if
any, included in the Time of Sale Document and the Final Offering Memorandum are
based on or derived from sources that the Company believes to be reliable and
accurate in all material respects.

 

(c) Subsidiaries. Each corporation, partnership, or other entity in which the
Company, directly or indirectly through any of their subsidiaries, owns more
than fifty percent (50%) of any class of equity securities or interests is
listed on Schedule IV attached hereto (the “Subsidiaries”). Each Subsidiary that
is a restricted subsidiary has an asterisk (“*”) next to its name on such
schedule.

 

(d) Incorporation and Good Standing of the Company, Parent and the Subsidiaries.
The Company, Parent and each of the Subsidiaries (i) has been duly incorporated,
is validly existing and is in good standing under the laws of its jurisdiction
of incorporation, (ii) has all requisite corporate power and authority, as
applicable, to carry on its business and to own, lease and operate its
properties and assets and to conduct business as described in the Time of Sale
Document and in the Final Offering Memorandum, and (iii) is duly qualified or
licensed to do business and is in good standing as a foreign corporation
authorized to transact business in each jurisdiction in which the nature of such
businesses or the ownership or leasing of such properties requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on (A) the properties, business, prospects, operations, earnings,
assets, liabilities or condition (financial or otherwise) of the Company, Parent
and the Subsidiaries, taken as a whole, (B) the ability of the Company or the
Guarantors to perform their respective obligations in all material respects
under any Transaction Document, (C) the enforceability of the Collateral
Agreements or the attachment, perfection or priority of any liens, security
interests, mortgages, pledges, charges, equities, claims or restrictions on
transferability or encumbrances of any kind (collectively, “Liens”) intended to
be created thereby, (D) the validity or enforceability of any of the Transaction
Documents, or (E) the consummation of any of the transactions contemplated under
any of the Transaction Documents (each, a “Material Adverse Effect”).

 

(e)

Capitalization and Other Stock Matters. The authorized capital stock of the
Parent and the issued and outstanding capital stock of the Company are as set
forth in the Time of Sale Document and the Final Offering Memorandum (including
the footnotes thereto). All of the issued and outstanding shares of capital
stock of the Company has been duly authorized and validly issued, are fully paid
and nonassessable, and were not issued in violation of, and are not subject to,
any preemptive or similar rights. All of the outstanding shares of capital stock
or other equity interests of each of the Subsidiaries are owned, directly or
indirectly, by the Company, free and clear of all Liens, other than those
pursuant to the Collateral Agreements and those imposed by the Securities Act
and the securities or “Blue Sky” laws of certain domestic or foreign
jurisdictions. Except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, there are

 

4



--------------------------------------------------------------------------------

 

no outstanding (A) options, warrants or other rights to purchase from the
Company or any of the Subsidiaries, (B) agreements, contracts, arrangements or
other obligations of the Company or any of the Subsidiaries to issue or
(C) other rights to convert any obligation into or exchange any securities for,
in the case of each of clauses (A) through (C), shares of capital stock of or
other ownership or equity interests in the Company or any of the Subsidiaries.

 

(f) No Applicable Registration or Other Similar Rights; No Other Registration
Rights. Other than F3 Capital regarding warrants, there are no persons with
registration or other similar rights to have any equity or debt securities of
the Company or any Affiliate (as defined in Rule 501(b) of Regulation D)
registered for sale under a registration statement, except for rights that have
been duly waived.

 

(g) The Transaction Documents and the Transactions. The Company and each of the
Guarantors that are corporations have all requisite power and authority, to
execute, deliver and perform their respective obligations under the Transaction
Documents to which they are a party and to consummate the transactions
contemplated thereby. Each of the Transaction Documents (other than the
Securities) has been duly and validly authorized by the Company and the
Guarantors. Each of the Transaction Documents (other than the Securities), when
executed and delivered by the Company and the Guarantors party thereto, will
constitute a legal, valid and binding obligation of each of the Company and such
Guarantors, enforceable against each of the Company and the Guarantors in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and public policy and the
discretion of the court before which any proceeding therefor may be brought.
When executed and delivered, the Transaction Documents will conform in all
material respects to the descriptions thereof in the Time of Sale Document and
the Final Offering Memorandum.

 

(h) The Securities. The Notes, upon issuance, will be in the form contemplated
by the Indenture. When executed and delivered by the Company and the Guarantors,
the Indenture will meet the requirements for qualification under the Trust
Indenture Act of 1939, as amended, and the rules and regulations of the
Commission thereunder (collectively, the “TIA”). The Securities have each been
duly and validly authorized by the Company and, in the case of the Notes, when
delivered to and paid for by the Initial Purchasers in accordance with the terms
of this Agreement and the Indenture, will have been duly executed, issued and
delivered and will be legal, valid and binding obligations of the Company,
entitled to the benefit of the Indenture, the Collateral Agreements and the
Guarantees, and enforceable against the Company and the Guarantors in accordance
with their terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.

 

5



--------------------------------------------------------------------------------

(i) No Financing Statements. As of the Closing Date, except with respect to the
Liens permitted under the Indenture and the Collateral Agreements, there will be
no currently effective financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry, or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of the Company, Parent or any Subsidiary or any rights thereunder.

 

(j) Collateral.

 

  (i) Upon delivery to the Collateral Agent of the certificates or instruments
representing or evidencing the Collateral in accordance with the Collateral
Agreements and, in the case of Collateral not constituting certificated
securities or instruments, the filing of Uniform Commercial Code financing
statements or Companies Registry filings in the appropriate filing office, the
Collateral Agent will obtain a valid and perfected security interest in such
Collateral, subject only to the Liens permitted under the Indenture and the
Collateral Agreements, in each case, to the extent that a security interest in
such Collateral may be perfected by such filings.

 

  (ii) Upon filing by the Collateral Agent of (A) financing statements, (B) any
filings required with the United States Patent and Trademark Office and (C) any
filings required with the United States Copyright Office, the security interests
granted pursuant to the Collateral Agreements will constitute valid and
perfected security interests subject, only to the Liens permitted under the
Indenture, on such Collateral described therein for the ratable benefit of the
Secured Parties (as defined in the Collateral Agreements) to the extent that a
security interest in such Collateral may be perfected by such filings.

 

  (iii) The Mortgage will be effective to grant a legal and valid mortgage Lien
on all of the Company’s right, title and interest in the Topaz Driller under and
pursuant to the laws of the Republic of Panama and a foreign preferred mortgage
thereon under 46 USC Chapter 313. When the Mortgage is duly provisionally
recorded in the proper public registry and the recording fees and taxes in
respect thereof are paid and compliance is otherwise had with the formal
requirements of local law applicable thereto, such Mortgage shall constitute a
valid, perfected and enforceable first preferred mortgage in the Topaz Driller,
for the ratable benefit of the Secured Parties, except that enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability from time
to time in effect relating to or affecting creditors’ rights and general
principles of equity (regardless of whether such enforcement is considered in a
proceeding at law or in equity).

 

  (iv) All information certified by the Chief Financial Officer of Parent in the
Perfection Certificate dated as of the Closing Date and delivered by such
officer on behalf of the Company and the Guarantors is true and correct both as
of the date hereof and as of the Closing Date.

 

6



--------------------------------------------------------------------------------

(k) Non-Contravention of Existing Instruments. None of the Company, Parent or
any of the Subsidiaries is in violation of its certificate of incorporation,
by-laws or other organizational or constitutional documents (the “Charter
Documents”). None of the Company, Parent or any of the Subsidiaries is (i) in
violation of any Federal, state, local or foreign statute, law (including,
without limitation, common law) or ordinance, or any judgment, decree, rule,
regulation or order (collectively, “Applicable Law”) of any federal, state,
local or other governmental authority, governmental or regulatory agency or
body, court, arbitrator or self-regulatory organization, domestic or foreign
(each, a “Governmental Authority”) applicable to any of them or any of their
respective properties, or (ii) in breach of or default under any bond,
debenture, note or other evidence of indebtedness, indenture, mortgage, deed of
trust, lease or any other agreement or instrument to which any of them is a
party or by which any of them or their respective property is bound, including
the credit agreement among Emerald Driller Company, Sapphire Driller Company,
Aquamarine Driller Company, Topaz Driller Company, Vantage Drilling Company and
certain subsidiaries thereto, the lenders thereto and Natixis (the “Natixis
Credit Agreement”) and that certain Rig Construction Contract dated August 14,
2007, between PPL Ship Shipyard PTE (the “Shipyard”) and the Company (the “Rig
Construction Contract”) (collectively, “Applicable Agreements”), except for such
violations, breaches or defaults that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. All
Applicable Agreements are in full force and effect and are legal, valid and
binding obligations, other than as disclosed in the Time of Sale Document and
Final Offering Memorandum. There exists no condition that, with the passage of
time or otherwise, would constitute (a) a violation of such Charter Documents or
Applicable Laws, (b) a breach of or default under any Applicable Agreement or
(c) result in the imposition of any penalty or the acceleration of any
indebtedness, except in the cases of subclauses (b) and (c) above as is
(1) disclosed in the Time of Sale Document and Final Offering Memorandum and
(2) as would not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect.

 

(l)

No Further Authorizations or Approvals Required. Neither the execution, delivery
or performance of the Transaction Documents nor the consummation of any
Transactions contemplated therein, including the issuance and sale of the
Securities, will conflict with, violate, constitute a breach of or a default
(with the passage of time or otherwise) or a Debt Repayment Triggering Event (as
defined below) under, require the consent of any person (other than consents
already obtained and in full force and effect) under, result in the imposition
of a Lien on any assets of the Company, Parent or any of the Subsidiaries
(except for Liens pursuant to the Collateral Agreements), or result in an
acceleration of indebtedness under or pursuant to (i) the Charter Documents,
(ii) any Applicable Agreement, or (iii) any Applicable Law, except in the case
of this clause (ii) and (iii), as would not reasonably be expected to have a
Material Adverse Effect. After consummation of the Offering and the other
Transactions, no default, event of default or Debt Repayment Triggering Event
will exist. No consent, approval, authorization or other order of, or
registration or filing with, any Governmental Authority, is required for the
Company’s or the Guarantors’ execution, delivery and performance of the
Transaction Documents and consummation of the Transactions, except (i) as
required by the state securities or “Blue Sky” laws, (ii) for such consents,
approvals, authorizations,

 

7



--------------------------------------------------------------------------------

 

orders, filings or registrations that have been obtained or made and are in full
force and effect and (iii) if the Company is required to do so, the filing with
the Commission of a Statement of Eligibility under the TIA of the Trustee for
the Notes on Form T-l, and (iv) a waiver or amendment of the Natixis Credit
Agreement regarding the eligibility of the Parent to pledge the capital stock of
the Company as part of collateral securing such parties’ obligations under the
Notes, Indenture and Guarantees (the “Natixis Amendment”), except in the case of
clause (ii), as would not reasonably be expected to have a Material Adverse
Effect. As used herein, a “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company,
Parent or any of the Subsidiaries.

 

(m) No Material Action or Proceeding. Except as described in the Time of Sale
Document and Final Offering Memorandum, there is no action, claim, suit, demand,
hearing, notice of violation or deficiency, or proceeding, domestic or foreign
(collectively, “Proceedings”), pending or, to the best knowledge of the Company,
Parent or any of the Subsidiaries, threatened, (i) against or affecting the
Company, Parent or any of the Subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property or assets owned or leased by,
the Company, Parent or any of the Subsidiaries, (iii) relating to environmental
or discrimination matters, where in any such case (A) there is a reasonable
possibility that any such Proceeding might be determined adversely to the
Company, Parent, such Subsidiary or such officer or director, (B) any such
Proceeding, if so determined adversely, would reasonably be expected to result
in a Material Adverse Effect or adversely affect the consummation of the
Offering or the other Transactions contemplated by this Agreement or (C) any
such Proceeding is or would be material in the context of the issuance and sale
of any Securities, (iv) that seeks to restrain, enjoin, prevent the consummation
of, or otherwise challenge any of the Transaction Documents, the Offering or any
of the other Transactions contemplated therein, or (v) would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. None of
the Company or the Guarantors is subject to any judgment, order, decree, rule or
regulation of any Governmental Authority that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(n) No Receiver. No receiver (including an administrative receiver), liquidator,
trustee, administrator, custodian or similar official has been appointed, to
either the Parent or the Issuer’s knowledge (having made due and careful
inquiries), in any jurisdiction in respect of the whole or any part of the
business or assets of either the Issuer or the Parent, and, so far as each of
the Issuer and the Parent is aware (having made due and careful inquiries), no
step has been taken with a view to the appointment of such a person.

 

(o)

All Necessary Permits. Each of the Company, Parent and the Subsidiaries possess
all licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate their respective properties and to carry on
their respective businesses as now or proposed to be conducted

 

8



--------------------------------------------------------------------------------

 

as set forth in the Time of Sale Document and the Final Offering Memorandum
(“Permits”), except where the failure to obtain such Permits would not,
individually or in the aggregate, reasonably by expected to have a Material
Adverse Effect; each of the Company, Parent and the Subsidiaries has fulfilled
and performed all of its obligations with respect to such Permits except where
the failure to fulfill or perform such obligations would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect and no
event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results, or after notice or lapse of time
would result in any other material impairment of the rights of the holder of any
such Permit; and none of the Company, Parent or the Subsidiaries has received or
has any reason to believe that it has received or will receive any notice of any
proceeding relating to revocation or modification of any such Permit, except as
described in the Time of Sale Document and the Final Offering Memorandum or
except where such revocation or modification would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(p) Title to Properties. Each of the Company, Parent and the Subsidiaries has
and, upon delivery of the Topaz Driller by the shipyard, will have good,
marketable and valid title to all real property owned by it and good title to
all personal property owned by it and good, marketable and valid title to all
leasehold estates in real and personal property being leased by it and, as of
the Closing Date, will be free and clear of all Liens (other than the security
interests, liens or encumbrances permitted under the Indenture and the
Collateral Agreements). All Applicable Agreements to which the Company, Parent
or any of the Subsidiaries is a party or by which any of them is bound are valid
and enforceable against each of the Company, Parent or such Subsidiary, as
applicable, and, to the knowledge of the Company, Parent and any of the
Subsidiaries, are valid and enforceable against the other party or parties
thereto and are in full force and effect.

 

(q) Tax Law Compliance. All Tax returns required to be filed by the Company,
Parent and each of the Subsidiaries have been filed and all such returns are
true, complete, and correct in all material respects. All material Taxes that
are due from the Company, Parent and the Subsidiaries have been paid other than
those (i) currently payable without penalty or interest or (ii) being contested
in good faith and by appropriate proceedings and for which adequate accruals
have been established in accordance with generally accepted accounting
principles of the United States, applied on a consistent basis throughout the
periods involved (“GAAP”). To the knowledge of the Company and Parent, after
reasonable inquiry, there are no actual or proposed Tax assessments against the
Company, Parent or any of the Subsidiaries that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
accruals on the books and records of the Company, Parent and the Subsidiaries in
respect of any material Tax liability for any period not finally determined are
adequate to meet any assessments of Tax for any such period. For purposes of
this Agreement, the term “Tax” and “Taxes” shall mean all Federal, state, local
and foreign taxes, and other assessments of a similar nature (whether imposed
directly or through withholding), including any interest, additions to tax, or
penalties applicable thereto.

 

9



--------------------------------------------------------------------------------

(r) Intellectual Property Rights. Each of the Company, Parent and the
Subsidiaries owns, or is licensed under, and has the right to use, all patents,
patent rights, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks and trade names
(collectively, “Intellectual Property”) used in the conduct of its businesses
except where the failure to own or license such Intellectual Property would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and, as of the Closing Date, will be free and clear of all Liens,
other than the security interests, liens or encumbrances permitted under the
Indenture and the Collateral Agreements. No claims or notices of any potential
claim have been asserted by any person challenging the use of any such
Intellectual Property by the Company, Parent or any of the Subsidiaries or
questioning the validity or effectiveness of the Intellectual Property or any
license or agreement related thereto (other than any claims that, if successful,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect). To the knowledge of the Company, Parent and
Subsidiaries, the use of such Intellectual Property by the Company, Parent or
any of the Subsidiaries will not infringe on the Intellectual Property rights of
any other person.

 

(s) Company’s Accounting System. Parent makes and keeps accurate books and
records and maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) material transactions are executed in
accordance with management’s general or specific authorization, (ii) material
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences.

 

(t)

Preparation of the Financial Statements. The audited consolidated financial
statements and related notes of Parent and its consolidated subsidiaries
contained in the Time of Sale Document and the Final Offering Memorandum (the
“Financial Statements”) present fairly the financial position, results of
operations and cash flows of Parent and its consolidated subsidiaries, as of the
respective dates and for the respective periods to which they apply and have
been prepared in accordance with GAAP and the requirements of Regulation S-X of
the Securities Act. Except as disclosed in the Time of Sale Document and the
Final Offering Memorandum, the financial data set forth under “Summary
Historical and Consolidated Financial and Operating Data” and “Selected
Historical Consolidated Financial Data” included in the Final Offering
Memorandum has been prepared on a basis consistent with that of the Financial
Statements and present fairly the financial position and results of operations
of Parent and its consolidated subsidiaries as of the respective dates and for
the respective periods indicated. Except as disclosed in the Time of Sale
Document and the Final Offering Memorandum, the unaudited pro forma financial
information and related notes of Parent and its consolidated subsidiaries
contained in the Time of Sale Document and the Final Offering Memorandum have
been prepared in accordance with the requirements of Regulation S-X and give
effect to assumptions used in the preparation thereof on a reasonable basis and
in good faith. All other financial, statistical, and market and industry-related
data

 

10



--------------------------------------------------------------------------------

 

included in the Time of Sale Document and the Final Offering Memorandum are
fairly and accurately presented and are based on or derived from sources that
the Company and Parent believe to be reliable and accurate.

 

(u) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document and the Final Offering
Memorandum, except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, (i) none of the Company, Parent or any of the Subsidiaries
has incurred any liabilities, direct or contingent, including without limitation
any losses or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, that are material,
individually or in the aggregate, to the Company or Parent, or has entered into
any transactions not in the ordinary course of business, (ii) there has not been
any material decrease in the capital stock or any material increase in long-term
indebtedness or any material increase in short-term indebtedness of the Company
or Parent, or any payment of or declaration to pay any dividends or any other
distribution with respect to the Company or Parent, and (iii) there has not been
any material adverse change in the properties, business, prospects, operations,
earnings, assets, liabilities or condition (financial or otherwise) of the
Company, Parent and the Subsidiaries in the aggregate (each of clauses (i),
(ii) and (iii), a “Material Adverse Change”). To the knowledge of the Company
and Parent after reasonable inquiry, and except as disclosed in the Time of Sale
Document and Final Offering Memorandum, there is no event that is reasonably
likely to occur, which if it were to occur, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect as disclosed
in the Time of Sale Document and the Final Offering Memorandum. No “nationally
recognized statistical rating organization” (as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act) (i) has imposed (or has
informed the Company or Parent that it is considering imposing) any condition
(financial or otherwise) on the Company or Parent retaining any rating assigned
to the Company, Parent or any of the Subsidiaries or to any securities of the
Company, Parent or any of the Subsidiaries, or (ii) has indicated to the Company
or Parent that it is considering (A) the downgrading, suspension, or withdrawal
of, or any review for a possible change that does not indicate the direction of
the possible change in, any rating so assigned, or (B) any change in the outlook
for any rating of the Company, Parent or any of the Subsidiaries or any
securities of the Company, Parent or any of the Subsidiaries.

 

(v)

Use of Proceeds: Going Concern of the Company and Parent. All indebtedness
represented by the Notes is being incurred for proper purposes and in good
faith. On the Closing Date, after giving pro forma effect to the Offering and
the use of proceeds therefrom as indicated in the “Use of Proceeds” section of
the Time of Sale Document and the Final Offering Memorandum, the Company and the
Guarantors, taken as a whole, will be Solvent. As used in this paragraph, the
term “Solvent” means, with respect to a particular date, that on such date
(i) the present fair market value (or present fair saleable value) of the assets
of the Company and the Guarantors, taken as a whole, is not less than the total
amount required to pay the liabilities of the Company and the Guarantors, taken
as a whole, on their total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) the Company and the
Guarantors, taken as a

 

11



--------------------------------------------------------------------------------

 

whole, are able to pay their debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Notes and the Guarantees as
contemplated by this Agreement and the Time of Sale Document and the Offering
Memorandum, the Company and the Guarantors, taken as a whole, are not incurring
debts or liabilities beyond their ability to pay as such debts and liabilities
mature; (iv) neither the Company nor any Guarantor is engaged in any business or
transaction, nor proposes to engage in any business or transaction, for which
their property, taken as a whole, would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which the Company or any Guarantor is engaged; and (v) neither the Company nor
any Guarantor is otherwise insolvent under the standards set forth in applicable
laws.

 

(w) No Price Stabilization or Manipulation; Compliance with Regulation M, etc.
Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, the Company and Parent have not and, to their knowledge after
reasonable inquiry, no one acting on their behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in, or that has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company or
Parent to facilitate the sale or resale of any of the Notes or otherwise,
(ii) sold, bid for, purchased, or paid anyone any compensation for soliciting
purchases of, any of the Notes or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company or Parent.

 

(x) No Registration Under the Securities Act or Qualification Under the TIA
Required. Without limiting any provision herein, no registration under the
Securities Act and no qualification of the Indenture under the TIA is required
for the sale of the Notes to the Initial Purchasers as contemplated hereby or
for the Exempt Resales, assuming (i) that the purchasers in the Exempt Resales
are QIBs or Accredited Investors or non-U.S. persons (as defined under
Regulation S of the Securities Act) and (ii) the accuracy of the representations
of each of the Initial Purchasers contained herein regarding the absence of
general solicitation in connection with the sale of the Notes to the Initial
Purchasers and in the Exempt Resales.

 

(y)

Notes Eligible for 144A Resale; No Offer and Sale Within Six Months. The Notes
will be, upon issuance, eligible for resale pursuant to Rule 144A under the
Securities Act and no other securities of the Company or Parent are of the same
class (within the meaning of Rule 144A under the Securities Act) as the Notes
and listed on a national securities exchange registered under Section 6 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (the “Exchange Act”), or quoted in a U.S. automated
inter-dealer quotation system. No securities of the Company or Parent of the
same or similar class or series as the Notes have been offered, issued or sold
by the Company, Parent or any of their respective Affiliates within the
six-month period immediately prior to the date hereof), and neither the Company
nor Parent has any intention of making, and will not make, an offer or sale of
such securities of the Company or Parent of the same or similar class or series
as the Notes, for a period of six months after the date of this Agreement,
except for the offering of the Notes as contemplated by

 

12



--------------------------------------------------------------------------------

 

this Agreement. As used in this paragraph, the terms “offer” and “sale” have the
meanings specified in Section 2(a)(3) of the Securities Act.

 

(z) No General Solicitation. None of the Company, Parent or the Subsidiaries or
any of their affiliates or other persons acting on their behalf has offered or
sold the Notes by means of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act or, with respect to
Notes sold outside the United States to non-U.S. persons (as defined in Rule 902
under the Securities Act), by means of any directed selling efforts within the
meaning of Rule 902 under the Securities Act, and the Company, Parent, the
Subsidiaries, any affiliate of the Company, Parent or the Subsidiaries and any
person acting on their behalf have complied with and will implement the
“offering restrictions” within the meaning of such Rule 902, provided that no
representation is made in this subsection with respect to the actions of the
Initial Purchasers); and neither the Company, Parent nor any of the Subsidiaries
have entered, and will not enter, into any arrangement or agreement with respect
to the distribution of the Notes, except for this Agreement.

 

(aa) ERISA. Each of the Company, Parent and the Subsidiaries, and each ERISA
Affiliate has fulfilled its obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) with respect to each “pension plan”
(as defined in Section 3(2) of ERISA), subject to Section 302 of ERISA which the
Company, Parent and the Subsidiaries, or any ERISA Affiliate sponsors or
maintains, or with respect to which it has (or within the last three years had)
any obligation to make contributions, and each such plan is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code of 1986, as amended (the “Code”). Neither the Company,
Parent nor the Subsidiaries nor any ERISA Affiliate has incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA. “ERISA Affiliate” means a corporation, trade or business that is,
along with the Company, Parent or any Subsidiary, a member of a controlled group
of corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.

 

(bb)

Labor Matters. (i) Neither the Company nor any of the Guarantors is party to or
bound by any collective bargaining agreement with any labor organization;
(ii) there is no union representation question existing with respect to the
employees of the Company or the Guarantors, and, to the knowledge of the Company
and Parent after due inquiry, no union organizing activities are taking place
that, could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (iii) to the knowledge of the Company or the
Guarantors, no union organizing or decertification efforts are underway or
threatened against the Company or the Guarantors; (iv) no labor strike, work
stoppage, slowdown, or other material labor dispute is pending against the
Company or the Guarantors, or, to the knowledge of the Company and Parent after
reasonable inquiry, threatened against the Company or the Guarantors; (v) there
is no worker’s compensation liability, experience or matter that could be
reasonably expected to have a Material Adverse Effect; (vi) to the knowledge of
the Company and Parent after reasonable inquiry, there is no threatened or
pending liability against the Company or the Guarantors

 

13



--------------------------------------------------------------------------------

 

pursuant to the Worker Adjustment Retraining and Notification Act of 1988, as
amended (“WARN”), or any similar state or local law; (vii) there is no
employment-related charge, complaint, grievance, investigation, unfair labor
practice claim, or inquiry of any kind, pending against the Company or the
Guarantors that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; (viii) to the knowledge of the Company and
Parent after reasonable inquiry, no employee or agent of the Company or the
Guarantors has committed any act or omission giving rise to liability for any
violation identified in subsection (vi) and (vii) above, other than such acts or
omissions that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (ix) no term or condition of
employment exists through arbitration awards, settlement agreements, or side
agreement that is contrary to the express terms of any applicable collective
bargaining agreement.

 

(cc) No Violation of Section 7 of The Exchange Act. None of the transactions
contemplated in the Transaction Documents or the application of the proceeds of
the Notes by the Company, Parent or any of the Subsidiaries will violate or
result in a violation of Section 7 of the Exchange Act, (including, without
limitation, Regulation T (12 C.F.R. Part 220), Regulation U (12 C.F.R. Part 221)
or Regulation X (12 C.F.R. Part 224) of the Board of Governors of the Federal
Reserve System).

 

(dd) Company and Parent Not Investment Companies. The Company and Parent have
been advised of the rules and requirements under the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”). None of the Company, Parent or any
of the Subsidiaries is an “investment company,” as defined in, or that is
required to be registered under, the Investment Company Act; none of the
Company, Parent or any of the Subsidiaries, after giving effect to the Offering
and sale of the Notes and the application of the proceeds thereof as described
in the Time of Sale Document and the Final Offering Memorandum, will be an
“investment company” as defined in, and that is required to be registered under,
the Investment Company Act; and the Company, Parent and the Subsidiaries will
conduct their respective businesses in a manner so as not to become subject to
the Investment Company Act.

 

(ee) Brokers. The Company and Parent have not engaged any broker, finder,
commission agent or other person (other than the Initial Purchasers) in
connection with the Offering or any of the transactions contemplated in the
Transaction Documents, and neither the Company or Parent is under any obligation
to pay any broker’s fee or commission in connection with such transactions
(other than commissions or fees to the Initial Purchasers).

 

(ff)

Compliance With Environmental Laws. Compliance With Environmental Laws. There
has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of hazardous substances or hazardous
wastes by the Company or any Subsidiary (or, to the knowledge of the Company or
any of its predecessors in interest), at, upon or from any of the property or
operating equipment now or previously owned, leased or operated by the Company
or any Subsidiary in violation of any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit or

 

14



--------------------------------------------------------------------------------

 

otherwise under such circumstances that would require the Company or any
Subsidiary to undertake any remedial action under any applicable law, ordinance,
rule, regulation, order, judgment, decree or permit, except for any violation or
remedial action that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of the Company, Parent and
the Subsidiaries is in compliance with any and all applicable foreign, Federal,
state and local laws and regulations relating to the protection of human health,
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, hazardous or toxic substances or wastes, pollutants, contaminants,
petroleum or petroleum products (collectively, “Hazardous Materials”) or to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”) and (ii) none of the Company, Parent or any of the Subsidiaries is
conducting, or is subject to any order, decree or agreement requiring, or
otherwise obligated or required to perform, any response or corrective action
under any Environmental Law. On the basis of such review, Parent has reasonably
concluded that such associated costs would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except for
abandonment and similar costs incurred or expected to be incurred in the
ordinary course of business of the Company or any Subsidiary, there has been no
material spill, discharge, leak, emission, injection, escape, dumping or release
of any kind onto any property now or previously owned, leased or operated by the
Company or any Subsidiary or into the environment surrounding such property of
any hazardous substances or hazardous wastes due to or caused by the Company or
any Subsidiary (or, to the knowledge of the Company, any of its predecessors in
interest), except for any such spill, discharge, leak, emission, injection,
escape, dumping or release that would not, singularly or in the aggregate with
all such spills, discharges, leaks, emissions, injections, escapes, dumpings and
releases, result in a Material Adverse Change; and the terms “hazardous
substances,” and “hazardous wastes” shall be construed broadly to include such
terms and similar terms, all of which shall have the meanings specified in any
applicable local, state and federal laws or regulations with respect to
environmental protection. Except as set forth in the Time of Sale Document and
the Final Offering Memorandum, neither the Company nor any Subsidiary has been
named as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.

 

(gg) No Restrictions on Payments of Dividends. Except as provided in the
Indenture, the Collateral Agreements or as otherwise described in the Time of
Sale Document and the Final Offering Memorandum, as of the Closing Date, there
will be no encumbrances or restrictions on the ability of any Subsidiary of the
Company (x) to pay dividends or make other distributions on such Subsidiary’s
capital stock or to pay any indebtedness to the Company or any other Subsidiary
of the Company, (y) to make loans or advances or pay any indebtedness to, or
investments in, the Company or any other Subsidiary of the Company or (z) to
transfer any of its property or assets to the Company or any other Subsidiary of
the Company.

 

15



--------------------------------------------------------------------------------

(hh) Certificates. Each certificate signed by any officer of the Company, Parent
or any Subsidiary thereof, delivered to the Representative shall be deemed a
representation and warranty by the Company, Parent or any such Subsidiary
thereof (and not individually by such officer) to the Initial Purchasers with
respect to the matters covered thereby.

 

(ii) Insurance. Each of the Company, Parent and each of the Subsidiaries is, and
simultaneously with the delivery of the Topaz Driller to the Company, the Topaz
Driller will be, insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged. All policies of insurance insuring
the Company, Parent or any of the Subsidiaries or their respective businesses,
assets, employees, officers and directors are, or, with respect to the Topaz
Driller, will be on its delivery date to the Company, in full force and effect.
The Company, Parent and the Subsidiaries are, or with respect to the Topaz
Driller will be on its delivery date to the Company, in compliance with the
terms of such policies and instruments in all material respects, and there are
no claims by the Company, Parent or any of the Subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause. None of the Company, Parent or
any Subsidiary has been refused any insurance coverage sought or applied for,
and none of the Company, Parent or any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance (or obtain appropriate
insurance) coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(jj) Foreign Corrupt Practices Act. None of the Company, Parent or any
Subsidiary or any director, officer, employee or, to the knowledge of the
Company or Parent, any agent or other person acting on behalf of the Company,
Parent or any Subsidiary has, in the course of its actions for, or on behalf of,
the Company, Parent or any Subsidiary (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended or any applicable non-U.S. anti-bribery
statute or regulation; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

(kk)

Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. Each of Parent and its subsidiaries has
established and maintains and evaluates “disclosure controls and procedures” (as
such term is defined in Rule 13a-15 and 15d-15 under the Exchange Act) and
“internal control over financial reporting” (as such term is defined in Rule
13a-15 and 15d-15 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to Parent,
including its consolidated subsidiaries, is made known to each of Parent’s chief
executive officer and chief financial officer by others within Parent, and such
disclosure controls and procedures are effective to perform the functions for
which they were established. Parent’s independent auditors and board of
directors have been

 

16



--------------------------------------------------------------------------------

 

advised of: (i) all significant deficiencies, if any, in the design or operation
of internal controls which could adversely affect Parent’s ability to record,
process, summarize and report financial data and (ii) all fraud, if any, whether
or not material, that involves management or other employees who have a role in
Parent’s internal controls; all material weaknesses, if any, in internal
controls have been identified to Parent’s independent auditors; since the date
of the most recent evaluation of such disclosure controls and procedures and
internal controls, there have been no significant changes in internal controls
or in other factors that could significantly affect internal controls, including
any corrective actions with regard to significant deficiencies and material
weaknesses; the principal executive officers (or their equivalents) and the
principal financial officers of Parent have made all certifications required by
the Sarbanes Oxley Act of 2002, as amended, and the rules and regulations of the
Commission thereunder (the “Sarbanes Oxley Act”) and any related rules and
regulations promulgated by the SEC, and the statements contained in each such
certification are complete and correct; Parent, its subsidiaries and Parent’s
board of directors and officers are each in compliance in all material respects
with all applicable effective provisions of the Sarbanes Oxley Act and the rules
and regulations of the SEC promulgated thereunder. The Time of Sale Document
accurately describes and the Final Offering Memorandum will accurately describe
all of the material weaknesses and significant deficiencies that have been
identified by Parent’s independent auditors in their audit of the financial
statements of Parent and its subsidiaries.

 

(ll) Money Laundering Laws. The operations of Parent and its Subsidiaries are,
and have been conducted at all times, in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving Parent or any
of its Subsidiaries with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company and Parent, threatened.

 

(mm) Independent Accountants. UHY, LLP, who has certified and expressed their
opinion with respect to the financial statements of Parent (which term as used
in this Agreement includes the related notes thereto) contained or to be
contained in the Time of Sale Document and the Final Offering Memorandum, are
(i) an independent registered public accounting firm with respect to Parent and
its subsidiaries as required by the Exchange Act and the rules and regulations
thereunder, (ii) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X and (iii) a
registered public accounting firm as defined by the Public Company Accounting
Oversight Board (United States) (“PCAOB”).

 

(nn)

OFAC. Neither Parent or any of its subsidiaries, any officer of Parent or any of
its subsidiaries, nor, to the knowledge of Parent or any of its subsidiaries,
any director, agent or affiliate of the Company (i) is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) or (ii)

 

17



--------------------------------------------------------------------------------

 

located organized or resident in a country or territory that is the subject of
Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria); Parent and its subsidiaries (either directly or through
the Trust Account) will not directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing or facilitating the activities or business of any person currently
subject to or in violation of any U.S. sanctions administered by OFAC; and
Parent and its subsidiaries have not knowingly engaged in, and are not now
engaged in, and will not engage in, any dealings or transactions with any
person, or in any country or territory that at the time of the dealing or
transaction is was the subject of any U.S. sanctions administered by OFAC.

 

(oo) Bank Secrecy Act; Money Laundering; Patriot Act. Neither Parent, any of its
subsidiaries nor any of their officers or directors has violated: (a) the Bank
Secrecy Act, as amended, (b) the Money Laundering Laws or (c) the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, and/or the rules and
regulations promulgated under any such law or any successor law.

5. Covenants of the Company and the Guarantors. Each of the Company and the
Guarantors jointly and severally agrees:

 

(a) to (i) advise the Representative promptly after obtaining knowledge (and, if
requested by the Representative, confirm such advice in writing) of (A) the
issuance by any U.S. or non-U.S. Federal or state securities commission of any
stop order suspending the qualification or exemption from qualification of any
of the Notes for offer or sale in any jurisdiction, or the initiation of any
proceeding for such purpose by any U.S. or non-U.S. Federal or state securities
commission or other regulatory authority, or (B) the happening of any event that
makes any statement of a material fact made in the Time of Sale Document or the
Final Offering Memorandum untrue or that requires the making of any additions to
or changes in the Time of Sale Document or the Final Offering Memorandum in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, (ii) use its reasonable best efforts to
prevent the issuance of any stop order or order suspending the qualification or
exemption from qualification of any of the Notes under any U.S. state securities
or Blue Sky laws (or their equivalent in non-U.S. jurisdictions), and (iii) if,
at any time, any U.S. or non-U.S. Federal or state securities commission or
other regulatory authority shall issue an order suspending the qualification or
exemption from qualification of any of the Notes under any such laws, use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

 

(b)

to (i) furnish to the Initial Purchasers, without charge, as many copies of the
Time of Sale Document and the Final Offering Memorandum, and any amendments or
supplements thereto, as the Initial Purchasers may reasonably request, and
(ii) promptly prepare, upon the reasonable request of an Initial Purchaser, any
amendment or supplement to the Time of Sale Document or Final Offering
Memorandum that the Initial Purchasers, upon advice of legal counsel, determines
may be necessary in connection with Exempt Resales

 

18



--------------------------------------------------------------------------------

 

(and the Company hereby consents to the use of the Time of Sale Document and the
Final Offering Memorandum, and any amendments and supplements thereto, by the
Initial Purchasers in connection with Exempt Resales);

 

(c) not to amend or supplement the Time of Sale Document or the Final Offering
Memorandum prior to the Closing Date, or at any time prior to the completion of
the resale by the Initial Purchasers of all the Notes purchased by the Initial
Purchasers, unless the Initial Purchasers shall previously have been advised
thereof and shall have provided its written consent thereto;

 

(d) so long as the Initial Purchasers shall hold any of the Notes, (i) if any
event shall occur as a result of which, in the reasonable judgment of the
Company or the Initial Purchasers, it becomes necessary or advisable to amend or
supplement the Time of Sale Document or the Final Offering Memorandum in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if it is necessary to amend or supplement the
Time of Sale Document or the Final Offering Memorandum to comply with Applicable
Law, to prepare, at the expense of the Company, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Initial Purchasers) so that
(A) as so amended or supplemented, the Time of Sale Document and the Final
Offering Memorandum will not include an untrue statement of material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and (B) the Time of Sale Document and the Final Offering Memorandum will comply
with Applicable Law and (ii) if in the reasonable judgment of the Company it
becomes necessary or advisable to amend or supplement the Time of Sale Document
or the Final Offering Memorandum so that the Time of Sale Document and the Final
Offering Memorandum will contain all of the information specified in, and meet
the requirements of, Rule 144A(d)(4) of the Securities Act, to prepare an
appropriate amendment or supplement to the Time of Sale Document or the Final
Offering Memorandum (in form and substance reasonably satisfactory to the
Initial Purchasers) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule;

 

(e) to cooperate with the Initial Purchasers and the Initial Purchasers’ counsel
in connection with the qualification of the Notes under the securities or Blue
Sky laws of such jurisdictions as the Initial Purchasers may request and
continue such qualification in effect so long as reasonably required for Exempt
Resales;

 

(f)

whether or not any of the Offering or the other Transactions are consummated or
this Agreement is terminated, to pay (i) all costs, expenses, fees and taxes
incident to and in connection with: (A) the preparation, printing and
distribution of the Time of Sale Document and the Final Offering Memorandum and
all amendments and supplements thereto (including, without limitation, financial
statements and exhibits), and all other agreements, memoranda, correspondence
and other documents prepared and delivered in connection herewith, (B) the
negotiation, printing, processing and distribution (including, without
limitation, word processing and duplication costs) and delivery of, each of the

 

19



--------------------------------------------------------------------------------

 

Transaction Documents, (C) the preparation, issuance and delivery of the Notes,
(D) the qualification of the Notes for offer and sale under the securities or
Blue Sky laws of the several states (including, without limitation, the fees and
disbursements of the Initial Purchasers’ counsel relating to such registration
or qualification) and (E) furnishing such copies of the Time of Sale Document
and the Final Offering Memorandum, and all amendments and supplements thereto,
as may reasonably be requested for use by the Initial Purchasers, (ii) all fees
and expenses of the counsel, accountants and any other experts or advisors
retained by the Company, (iii) all fees and expenses (including fees and
expenses of counsel) of the Company in connection with approval of the Notes by
DTC for “book-entry” transfer, (iv) all fees charged by rating agencies in
connection with the rating of the Notes, (v) all fees and expenses (including
reasonable fees and expenses of counsel) of the Trustee and all collateral
agents, (vi) all costs and expenses in connection with the creation and
perfection of the security interest in the Collateral Agreements (including
without limitation, filing and recording fees, search fees, taxes and costs of
title policies) and (vii) all fees, disbursements and out-of-pocket expenses
incurred by the Initial Purchasers in connection with its services to be
rendered hereunder including, without limitation, the fees and expenses and
disbursements of Jones Day, counsel to the Initial Purchasers, travel and
lodging expenses, word processing charges, messenger and duplicating services,
facsimile expenses and other customary expenditures;

 

(g) to use the proceeds of the Offering in the manner described in the Time of
Sale Document and the Final Offering Memorandum under the caption “Use of
Proceeds”;

 

(h) to do and perform all things required to be done and performed under the
Transaction Documents prior to and after the Closing Date, including furnishing
post-closing opinions, substantially in the form of Exhibit C-1 and Exhibit C-2
attached hereto, that certify the validity of the security documents executed
post-closing;

 

(i) not to, and to ensure that no Affiliate (as defined in Rule 501(b) of the
Securities Act) of the Company will, sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any “security” (as defined in the
Securities Act) that would be integrated with the sale of the Notes in a manner
that would require the registration under the Securities Act of the sale to the
Initial Purchasers or to the Subsequent Purchasers of the Notes;

 

(j) not to take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of the Notes, whether to facilitate the sale or resale of the Notes or
otherwise;

 

(k) for so long as any of the Notes remain outstanding, during any period in
which the Company is not subject to Section 13 or 15(d) of the Exchange Act, to
make available, upon request, to any owner of the Notes in connection with any
sale thereof and any prospective Subsequent Purchasers of such Notes from such
owner, the information required by Rule 144A(d)(4) under the Securities Act;

 

(l) to comply with the representation letter of the Company to DTC relating to
the approval of the Notes by DTC for “book entry” transfer;

 

20



--------------------------------------------------------------------------------

(m) until the offering of Securities is complete, to file all documents required
to be filed by it with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act;

 

(n) for so long as any of the Notes remain outstanding, except for such
documents that are publicly available on the SEC’s Electronic Data Gathering
Analysis and Retrieval System, the Company will furnish to the Representative
copies of all reports and other communications (financial or otherwise)
furnished by the Company to the Trustee or to the holders of the Notes and, as
soon as available, copies of any reports or financial statements furnished to or
filed by the Company with the Commission or any national securities exchange on
which any class of securities of the Company may be listed;

 

(o) not to, and not to authorize or permit any person acting on its behalf to,
(i) distribute any offering material in connection with the offer and sale of
the Notes other than the Time of Sale Document and the Final Offering Memorandum
and any amendments and supplements to the Final Offering Memorandum prepared in
compliance with this Agreement, or (ii) solicit any offer to buy or offer to
sell the Notes by means of any form of general solicitation or general
advertising (including, without limitation, as such terms are used in Regulation
D under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act;

 

(p) during the one-year period after the Closing Date (or such shorter period as
may be provided for in Rule 144 under the Securities Act, as the same may be in
effect from time to time), to not, and to not permit Parent, any current or
future Subsidiaries of either the Company or any other affiliates (as defined in
Rule 144A under the Securities Act) of the Company to, resell any of the Notes
which constitute “restricted securities” under Rule 144 that have been
reacquired by the Company, Parent, any current or future Subsidiaries or any
other affiliates (as defined in Rule 144A under the Securities Act) controlled
by the Company, except pursuant to an effective registration statement under the
Securities Act;

 

(q) the Company shall pay all stamp, documentary and transfer taxes and other
duties, if any, which may be imposed by the United States or any political
subdivision thereof or taxing authority thereof or therein with respect to the
issuance of the Notes or the sale thereof to the Initial Purchasers; and

 

(r) to use their commercially reasonable efforts to complete on or prior to the
Closing Date all filings and other similar actions required in connection with
the perfecting of security interests as and to the extent contemplated by the
Collateral Agreements; provided that, the Company and the Guarantors agree to
complete all such filings and other similar actions required in connection with
the perfection of security interests as and to the extent contemplated by the
Collateral Agreements that were not completed prior to the Closing Date,
including perfecting the security interest and Mortgaged Vessels in connection
with the delivery of the Topaz Driller within 15 days of delivery.

6. Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser hereby represents and warrants to the Company, Parent and Guarantors
that:

 

(a) it is a QIB as defined in Rule 144A under the Securities Act and it will
offer the Notes and the Guarantees for resale only upon the terms and conditions
set forth in this Agreement and in the Time of Sale Document and the Final
Offering Memorandum;

 

21



--------------------------------------------------------------------------------

(b) it is not acquiring the Notes and the Guarantees with a view to any
distribution thereof that would violate the Securities Act or the securities
laws of any state of the United States or any other applicable jurisdiction. In
connection with the Exempt Resales, it will solicit offers to buy the Notes and
the Guarantees only from, and will offer and sell the Notes only to, (A) persons
reasonably believed by the Initial Purchasers to be QIBs or (B) persons
reasonably believed by the Initial Purchasers to be Accredited Investors or
(C) non-U.S. persons reasonably believed by the Initial Purchasers to be a
purchaser referred to in Regulation S under the Securities Act; provided,
however, that in purchasing such Notes and the Guarantees, such persons are
deemed to have represented and agreed as provided under the caption “Notice to
Investors” contained in the Time of Sale Document and the Final Offering
Memorandum; and

 

(c) no form of general solicitation or general advertising in violation of the
Securities Act has been or will be used nor will any offers in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act or, with respect to Notes and the Guarantees to be sold in reliance on
Regulation S, by means of any directed selling efforts be made by such Initial
Purchasers or any of their representatives in connection with the offer and sale
of any of the Notes and the Guarantees.

7. Conditions. The obligations of the Initial Purchasers to purchase the Notes
under this Agreement are subject to the performance by each of the Company and
each of the Guarantors of their respective covenants and obligations hereunder
and the satisfaction of each of the following conditions:

 

(a) All the representations and warranties of the Company, Parent and the
Subsidiaries, that are qualified by materiality or the possibility of a Material
Adverse Effect and contained in this Agreement and in each of the other
Transaction Documents, shall be true and correct, and the representations and
warranties of the Company, Parent and the Subsidiaries contained in this
Agreement and in each of the other Transaction Documents that are not qualified
by materiality or Material Adverse Effect shall be true and correct in all
material respects as of the date hereof and at the Closing Date. On or prior to
the Closing Date, the Company, the Guarantors and each other party to the
Transaction Documents (other than the Initial Purchasers) shall have performed
or complied in all material respects with all of the agreements and satisfied
all conditions on their respective parts to be performed, complied with or
satisfied pursuant to the Transaction Documents (other than conditions to be
satisfied by such parties, which the failure to be so satisfied would not,
individual or in the aggregate, reasonably be expected to have a Material
Adverse Effect. It being understood and agreed that for purposes of this
Agreement, in the event that Jefferies determines that a Material Adverse Effect
has occurred in any case and the Company, Parent or a Guarantor seeks to dispute
such determination, the Company, Parent or such Guarantor shall bear the burden
of proof to demonstrate by clear and convincing evidence that the definition of
Material Adverse Effect has not been satisfied.

 

22



--------------------------------------------------------------------------------

(b) No injunction, restraining order or order of any nature by a Governmental
Authority shall have been issued or threatened as of the Closing Date that would
prevent or materially interfere with the consummation of the Offering or any of
the other Transactions under the Transaction Documents; and no stop order
suspending the qualification or exemption from qualification of any of the Notes
in any jurisdiction shall have been issued and no Proceeding for that purpose
shall have been commenced or, to the knowledge of the Company after due inquiry,
be pending or contemplated as of the Closing Date.

 

(c) No action shall have been taken and no Applicable Law shall have been
enacted, adopted or issued that would, as of the Closing Date, prevent the
consummation of the Offering or any of the other Transactions under the
Transaction Documents. No Proceeding shall be pending or, to the knowledge of
the Company after reasonable inquiry, threatened other than Proceedings that
(A) if adversely determined would not, individually or in the aggregate,
adversely affect the issuance or marketability of the Notes, and (B) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(d) Subsequent to the respective dates as of which data and information is given
in the Time of Sale Document and the Final Offering Memorandum, there shall not
have been any Material Adverse Change.

 

(e) On or after the date hereof, (i) there shall not have occurred any
downgrading, suspension or withdrawal of, nor shall any notice have been given
of any potential or intended downgrading, suspension or withdrawal of, or of any
review (or of any potential or intended review) for a possible change that does
not indicate the direction of the possible change in, any rating of Parent or
any securities of Parent (including, without limitation, the placing of any of
the foregoing ratings on credit watch with negative or developing implications
or under review with an uncertain direction) by any “nationally recognized
statistical rating organization” as such term is defined for purposes of Rule
436(g)(2) under the Securities Act, (ii) there shall not have occurred any
change, nor shall any notice have been given of any potential or intended
change, in the outlook for any rating of the Company or any securities of the
Company by any such rating organization and (iii) no such rating organization
shall have given notice that it has assigned (or is considering assigning) a
lower rating to the Notes than that on which the Notes were marketed.

 

(f) The Representative shall have received on the date hereof and/or the Closing
Date (as specified below):

 

  (i)

certificates dated the Closing Date, signed by (1) the Chief Executive Officer
and (2) the principal financial or accounting officer of Parent, on behalf of
the Company, Parent and the Subsidiaries, to the effect that (a) the
representations and warranties set forth in Section 4 hereof, in each of the
Transaction Documents and the Perfection Certificate that are qualified by
materiality or Material Adverse Effect shall be true and correct, and the
representations and warranties in each of the Transaction Documents and the
Perfection Certificate that are not qualified by materiality or Material Adverse
Effect shall be true and correct in all material

 

23



--------------------------------------------------------------------------------

 

respects as though expressly made at and as of the Closing Date, except for the
representations and warranties that were expressly as of a certain date, then as
of such date (b) each of the Company and the Guarantors has performed and
complied with all agreements and satisfied all conditions in all material
respects on its part to be performed or satisfied at or prior to the Closing
Date, (c) at the Closing Date, since the date hereof or since the date of the
most recent financial statements in the Time of Sale Document and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), no event or events have occurred, no information has become known
nor does any condition exist that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, (d) since the date of
the most recent financial statements in the Time of Sale Document and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), other than as described in the Time of Sale Document and the Final
Offering Memorandum or contemplated hereby, neither Parent nor any subsidiary of
Parent has incurred any liabilities or obligations, direct or contingent, not in
the ordinary course of business, that are material to Parent and its
subsidiaries, taken as a whole, or entered into any transactions not in the
ordinary course of business that are material to the business, condition
(financial or otherwise) or results of operations or prospects of Parent and its
subsidiaries, taken as a whole, and there has not been any change in the capital
stock or short-term or long-term indebtedness of Parent or any subsidiary of
Parent that is material to the business, condition (financial or otherwise) or
results of operations or prospects of Parent and its subsidiaries, taken as a
whole, and (e) the sale of the Notes has not been enjoined (temporarily or
permanently);

 

  (ii) a certificate, dated the Closing Date, executed by the Secretary of
Parent on behalf of the Company and each Guarantor, certifying such matters as
the Representative may reasonably request;

 

  (iii) a certificate evidencing qualification by such entity as a foreign
corporation in good standing issued by the Secretaries of State (or comparable
office) of each of the jurisdictions in which each of the Company and the
Guarantors operates as of a date within five days prior to the Closing Date;

 

  (iv) a certificate of solvency, dated the Closing Date, executed by the
principal financial or accounting officer of Parent substantially in the form
previously approved by the Representative or its counsel;

 

  (v) the opinion of Porter & Hedges L.L.P., counsel to the Company and the
Guarantors, dated the Closing Date, in the form of Exhibit A attached hereto;

 

  (vi) the opinion of Maples and Calder, Cayman Islands counsel to the Company
and the Guarantors, shall have furnished to the Initial Purchasers, at the
request of the Company or Parent, its written opinion, dated the Closing Date
and addressed to the Initial Purchasers, substantially in the form of Exhibit B
attached hereto;

 

24



--------------------------------------------------------------------------------

  (vii) an opinion, dated the Closing Date, of Jones Day, counsel to the Initial
Purchasers, in form satisfactory to the Initial Purchasers covering such matters
as are customarily covered in such opinions;

 

  (viii) the Initial Purchasers shall have received from UHY LLP, independent
auditors, with respect to Parent and its subsidiaries, (A) a customary comfort
letter, dated the date hereof, in form and substance reasonably satisfactory to
the Initial Purchasers and their counsel, with respect to the financial
statements and certain financial information contained in the Time of Sale
Document, and (B) a customary comfort letter, dated the Closing Date, in form
and substance reasonably satisfactory to the Initial Purchasers and their
counsel, to the effect that UHY LLP reaffirms the statements made in its letter
furnished pursuant to clause (A) with respect to the financial statements and
certain financial information contained in the Time of Sale Document and the
Final Offering Memorandum;

 

  (ix) an Officers’ Back-Up Certificate dated as of the date hereof and as of
the Closing Date executed by the Chief Executive Officer and the Chief Financial
Officer of Parent providing back-up disclosure support as specified therein, in
form and substance reasonably satisfactory to the Initial Purchasers; and

 

  (x) the Natixis Amendment shall have been entered into in a form and substance
reasonably satisfactory to the Initial Purchasers.

 

(g) The terms of each Transaction Document shall conform in all material
respects to the description thereof in the Time of Sale Document and the Final
Offering Memorandum. Each of the Company and Guarantors shall have executed and
delivered, or caused to be delivered, to the Representative (i) each of the
Transaction Documents to which it is a party and (ii) the Notes being purchased
by the Initial Purchasers at the Closing pursuant to this Agreement, in each
case in form and substance reasonably satisfactory to the Representative.

 

(h) The Representative shall have received copies of all opinions, certificates,
letters and other documents delivered under or in connection with the Offering
or any other Transaction contemplated in the Transaction Documents.

 

(i) The Collateral Agent shall have received (with a copy for the Initial
Purchasers) on the Closing Date:

 

  (i) appropriately completed copies of Uniform Commercial Code lien financing
statements naming the Company and each Guarantor as a debtor and the Collateral
Agent as the secured party, or other similar instruments or documents to be
filed under the Uniform Commercial Code of all jurisdictions or Companies
Registry filings as may be necessary or, in the reasonable opinion of the
Collateral Agent and its counsel, desirable to perfect the security interests of
the Collateral Agent pursuant to the Collateral Agreements;

 

25



--------------------------------------------------------------------------------

  (ii) appropriately completed copies of Uniform Commercial Code Form UCC 3
termination statements, if any, necessary to release all Liens (other than the
security interests, liens or encumbrances permitted under the Indenture and the
Collateral Agreements) of any Person in any Collateral described in any
Collateral Agreement previously granted by any Person;

 

  (iii) certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC 11), or a similar search report certified by a party acceptable
to the Collateral Agent, dated a date reasonably near to the Closing Date,
listing all effective financing statements which name the Company or any
Guarantor (under its present name and any previous names) as the debtor,
together with copies of such financing statements (none of which shall cover any
Collateral described in any Collateral Agreement, other than such financing
statements that evidence the Liens permitted under the Indenture and the
Collateral Agreements);

 

  (iv) such other approvals, opinions, or documents as the Collateral Agent may
reasonably request in form and substance reasonably satisfactory to the
Collateral Agent; and

 

  (v) the Collateral Agent and its counsel shall be satisfied that (i) the Liens
granted to the Collateral Agent, for the benefit of the Secured Parties in the
Collateral described above is of the priority described in the Time of Sale
Document and the Final Offering Memorandum; and (ii) no Lien exists on any of
the Collateral described above other than the Liens created in favor of the
Collateral Agent, for the benefit of the Secured Parties, pursuant to a
Collateral Agreement, in each case subject to the Liens permitted under the
Indenture and the Collateral Agreements.

 

(j) Provision shall have been made for the filing of all Uniform Commercial Code
financing statements or other similar financing statements and Uniform
Commercial Code Form UCC-3 termination statements.

 

26



--------------------------------------------------------------------------------

8. Indemnification and Contribution.

 

(a) The Company and each of the Guarantors jointly and severally agree to
indemnify and hold harmless the Initial Purchasers, their directors, officers
and employees, and each person, if any, who controls the Initial Purchasers
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any losses, claims, damages or liabilities of any kind, as
incurred, to which the Initial Purchasers, their directors, officers, employees
or such controlling persons may become subject under the Securities Act, the
Exchange Act or other Federal or state statutory law or regulation, at common
law or otherwise (including in settlement of any litigation, insofar as any such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon:

 

  (i) any untrue statement or alleged untrue statement of a material fact
contained in the Time of Sale Document or the Final Offering Memorandum or any
amendment or supplement thereto; or

 

  (ii) the omission or alleged omission to state, in the Time of Sale Document
or the Final Offering Memorandum or any amendment or supplement thereto, a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

and, subject to the provisions hereof, will reimburse, as incurred, the Initial
Purchasers and each director, officer, employee and each such controlling person
for any legal or other expenses incurred by the Initial Purchasers or such
director, officer, employee or controlling person in connection with
investigating, defending against, settling, compromising, paying or appearing as
a third-party witness in connection with any such loss, claim, damage,
liability, expense or action in respect thereof; provided, however, the Company
and the Guarantors will not be liable in any such case to the extent (but only
to the extent) that a court of competent jurisdiction shall have determined by a
final, unappealable judgment that such loss, claim, damage, liability or expense
resulted primarily and directly from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Document or
the Final Offering Memorandum or any amendment or supplement thereto in reliance
upon and in conformity with written information concerning the Initial
Purchasers furnished to the Company by the Initial Purchasers specifically for
use therein, it being understood and agreed that the only such information
furnished by the Initial Purchasers to the Company consists of the information
described in Section 12 hereof. The indemnity agreement set forth in this
Section 8 shall be in addition to any liability that the Company and the
Guarantors may otherwise have to the indemnified parties.

 

(b)

Each Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, each of the Guarantors and their respective directors,
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
losses, claims, damages, liabilities or expenses, as incurred, to which the
Company, any Guarantor or any of their directors, officers or controlling
persons may become subject under the Securities Act, the Exchange Act or other
Federal or state statutory law or regulation, at common law or

 

27



--------------------------------------------------------------------------------

 

otherwise, insofar as a court of competent jurisdiction shall have determined by
a final, unappealable judgment that such losses, claims, damages, liabilities or
expenses (or actions in respect thereof, as contemplated below) have resulted
solely from (i) any untrue statement or alleged untrue statement of any material
fact contained in the Time of Sale Document or the Final Offering Memorandum or
any amendment or supplement thereto or (ii) the omission or the alleged omission
to state therein a material fact required to be stated in the Time of Sale
Document or the Final Offering Memorandum or any amendment or supplement thereto
or necessary to make the statements therein not misleading, in each case to the
extent (but only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Initial Purchaser, furnished
to the Company or its agents by the Initial Purchasers specifically for use
therein; and, subject to the limitation set forth immediately preceding this
clause, will reimburse, as incurred, any legal or other expenses incurred by the
Company, each of the Guarantors or any such director, officer or controlling
person in connection with any such loss, claim, damage, liability, expense or
action in respect thereof. Each of the Company and the Guarantors hereby
acknowledges that the only information that the Initial Purchasers have
furnished to the Company or its agents specifically for use in the Time of Sale
Document or the Final Offering Memorandum or any amendment or supplement
thereto, are the statements described in Section 12 hereof. This indemnity
agreement will be in addition to any liability that the Initial Purchasers may
otherwise have to the indemnified parties.

 

(c)

As promptly as reasonably practicable after receipt by an indemnified party
under this Section 8 of notice of the commencement of any action for which such
indemnified party is entitled to indemnification under this Section 8, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party of the
commencement thereof in writing; but the omission to so notify the indemnifying
party (i) will not relieve such indemnifying party from any liability under
paragraph (a) or (b) above unless and only to the extent it is materially
prejudiced as a result thereof and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may elect, jointly
with any other indemnifying party similarly notified by written notice delivered
to the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party; provided, however, that if (i) the use
of counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the defendants in
any such action include both the indemnified party and the indemnifying party,
and the indemnified party shall have concluded that a conflict may arise between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the

 

28



--------------------------------------------------------------------------------

 

indemnified party to represent the indemnified party within a reasonable time
after receipt by the indemnifying party of notice of the institution of such
action, then, in each such case, the indemnifying party shall not have the right
to direct the defense of such action on behalf of such indemnified party or
parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties at the expense of the indemnifying party. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the expenses of more than one separate counsel (in addition to local
counsel) in any one action or separate but similar actions in the same
jurisdiction arising out of the same general allegations or circumstances,
designated by the Initial Purchasers in the case of paragraph (a) of this
Section 8 or the Company in the case of paragraph (b) of this Section 8,
representing the indemnified parties under such paragraph (a) or paragraph (b),
as the case may be, who are parties to such action or actions), (ii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party or (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred. After such notice from the indemnifying party to
such indemnified party, the indemnifying party will not be liable for the costs
and expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnified party waived in writing
its rights under this Section 8, in which case the indemnified party may effect
such a settlement without such consent.

 

(d)

No indemnifying party shall be liable under this Section 8 for any settlement of
any claim or action (or threatened claim or action) effected without its written
consent, which shall not be unreasonably withheld, but if a claim or action is
settled with its written consent or if there be a final judgment for the
plaintiff with respect to any such claim or action, each indemnifying party
jointly and severally agrees, subject to the exceptions and limitations set
forth above, to indemnify and hold harmless each indemnified party from and
against any and all losses, claims, damages or liabilities (and legal and other
expenses as set forth above) incurred by reason of such settlement or judgment.
No indemnifying party shall, without the prior written consent of the
indemnified party (which consent shall not be unreasonably withheld), effect any
settlement or compromise of any pending or threatened proceeding in respect of
which the indemnified party is or could have been a party, or indemnity could
have been sought hereunder by the indemnified party, unless such settlement
(A) includes an unconditional written release of the indemnified party, in form
and substance satisfactory to the indemnified party, from all liability on
claims that

 

29



--------------------------------------------------------------------------------

 

are the subject matter of such proceeding and (B) does not include any statement
as to an admission of fault, culpability or failure to act by or on behalf of
the indemnified party.

 

(e) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 8 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages,
liabilities or expenses (or actions in respect thereof), each indemnifying
party, in order to provide for just and equitable contributions, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses (or actions in respect
thereof) in such proportion as is appropriate to reflect (i) the relative
benefits received by the indemnifying party or parties, on the one hand, and the
indemnified party, on the other hand, from the Offering or (ii) if the
allocation provided by the foregoing clause (i) is not permitted by applicable
law, not only such relative benefits but also the relative fault of the
indemnifying party or parties, on the one hand, and the indemnified party, on
the other hand, in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be deemed to be in the same proportion as the total
proceeds from the Offering (before deducting expenses) received by the Company
bear to the total discounts and commissions received by the Initial Purchasers.
The relative fault of the parties shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, on the one hand, or the Initial Purchasers,
on the other hand, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
alleged statement or omissions, and any other equitable considerations
appropriate in the circumstances.

 

(f)

The Company, the Guarantors and the Initial Purchasers agree that it would not
be equitable if the amount of such contribution determined pursuant to the
immediately preceding paragraph (e) were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of the
immediately preceding paragraph (e). Notwithstanding any other provision of this
Section 8, the Initial Purchasers shall not be obligated to make contributions
hereunder that in the aggregate exceed the total discounts, commissions and
other compensation received by such Initial Purchasers under this Agreement,
less the aggregate amount of any damages that such Initial Purchasers have
otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
the immediately preceding paragraph (e), each person, if any, who controls an
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company and the Guarantors, each
officer of the Company and the Guarantors and each person, if any, who

 

30



--------------------------------------------------------------------------------

 

controls the Company or any of the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Company and the Guarantors.

9. Termination. The Representative may terminate this Agreement at any time
prior to the Closing Date by written notice to the Company if any of the
following has occurred:

 

(a) since the date hereof, any Material Adverse Effect or development involving
or expected to result in a prospective Material Adverse Effect that could, in
the Representative’s sole judgment, be expected to (i) make it impracticable or
inadvisable to proceed with the offering or delivery of the Notes on the terms
and in the manner contemplated in the Time of Sale Document and the Final
Offering Memorandum, or (ii) materially impair the investment quality of any of
the Notes;

 

(b) the failure of the Company or the Guarantors to satisfy the conditions
contained in Section 7 hereof on or prior to the Closing Date;

 

(c) any outbreak or escalation of hostilities or other national or international
calamity or crisis, including acts of terrorism, or material adverse change or
disruption in economic conditions in, or in the financial markets of, the United
States (it being understood that any such change or disruption shall be relative
to such conditions and markets as in effect on the date hereof), if the effect
of such outbreak, escalation, calamity, crisis, act or material adverse change
in the economic conditions in, or in the financial markets of, the United States
could be reasonably expected to make it, in the Representative’s sole judgment,
impracticable or inadvisable to market or proceed with the offering or delivery
of the Notes on the terms and in the manner contemplated in the Time of Sale
Document and the Final Offering Memorandum or to enforce contracts for the sale
of any of the Notes;

 

(d) trading in Parent’s common stock shall have been suspended by the Commission
or the American Stock Exchange or the suspension or limitation of trading
generally in securities on the New York Stock Exchange, the American Stock
Exchange or the NASDAQ National Market or any setting of limitations on prices
for securities on any such exchange;

 

(e) the enactment, publication, decree or other promulgation after the date
hereof of any Applicable Law that in the Initial Purchasers’ counsel’s
reasonable opinion materially and adversely affects, or could be reasonably
expected to materially and adversely affect, the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole;

 

(f) any securities of Parent shall have been downgraded or placed on any “watch
list” for possible downgrading by any “nationally recognized statistical rating
organization,” as such term is defined for purposes of Rule 436(g)(2) under the
Securities Act; or

 

(g) the representation and warranty contained in Section 4(a)(ii) of this
Agreement is incorrect in any way; or

 

31



--------------------------------------------------------------------------------

(h) the declaration of a banking moratorium by any Governmental Authority; or
the taking of any action by any Governmental Authority after the date hereof in
respect of its monetary or fiscal affairs that in the Representative’s opinion
could reasonably be expected to have a Material Adverse Effect on the financial
markets in the United States or elsewhere.

 

(i) the Topaz Driller shall have suffered an event of loss or the Shipyard shall
become party to an insolvency or bankruptcy proceeding in any jurisdiction in
which the Shipyard is the debtor.

10. Survival of Representations and Indemnities. The representations and
warranties, covenants, indemnities and contribution and expense reimbursement
provisions and other agreements, representations and warranties of the Company
and the Guarantors set forth in or made pursuant to this Agreement shall remain
operative and in full force and effect, and will survive, regardless of (i) any
investigation, or statement as to the results thereof, made by or on behalf of
the Representative, (ii) acceptance of the Notes, and payment for them
hereunder, and (iii) any termination of this Agreement.

11. Default by an Initial Purchaser. If one of more of the Initial Purchasers
shall breach their obligations to purchase the Notes that it has agreed to
purchase hereunder on the Closing Date and arrangements satisfactory to the
Company for the purchase of such Notes are not made within 36 hours after such
default, this Agreement shall terminate with respect to such Initial Purchasers
without liability on the part of the Company. Nothing herein shall relieve such
Initial Purchasers from liability for their default.

12. Information Supplied by the Initial Purchasers. The statements set forth
(i) on the cover page of the Time of Sale Document and the Final Offering
Memorandum with respect to the price of the Notes and (ii) the sixth paragraph
under the heading “Plan of Distribution” in the Time of Sale Document and the
Final Offering Memorandum (to the extent such statements relate to the Initial
Purchasers) constitute the only information furnished by the Initial Purchasers
to the Company or the Guarantors for the purposes of Sections 4(a) and 8 hereof.

13. No Fiduciary Relationship. The Company and the Guarantors hereby acknowledge
that the Initial Purchasers are acting solely as Initial Purchasers in
connection with the purchase and sale of the Notes. The Company and the
Guarantors further acknowledge that the Initial Purchasers are acting pursuant
to a contractual relationship created solely by this Agreement entered into on
an arm’s length basis, and in no event do the parties intend that the Initial
Purchasers act or be responsible as a fiduciary to either the Company or any of
the Guarantors or their respective management, stockholders or creditors or any
other person in connection with any activity that the Initial Purchasers may
undertake or have undertaken in furtherance of the purchase and sale of the
Notes, either before or after the date hereof. The Initial Purchasers hereby
expressly disclaim any fiduciary or similar obligations to the Company or the
Guarantors, either in connection with the Transactions or any matters relating
to such Transactions, and the Company and the Guarantors hereby confirm their
understanding and agreement to that effect. The Company and the Guarantors, on
the one hand, and the Representative, on the other hand, agree that they are
each responsible for making their own independent judgments with respect to any
such Transactions and that any opinions or views

 

32



--------------------------------------------------------------------------------

expressed by the Initial Purchasers to the Company or the Guarantors regarding
such Transactions, including, but not limited to, any opinions or views with
respect to the price or market for the Notes, do not constitute advice or
recommendations to the Company or the Guarantors. The Company and the Guarantors
hereby waive and release, to the fullest extent permitted by law, any claims
that either of the Company or any of the Guarantors may have against the Initial
Purchasers with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company and the Guarantors in connection with the
Transactions or any matters relating to such Transactions.

14. Miscellaneous.

 

(a) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Representative on behalf of the Initial Purchasers: Jefferies &
Company, Inc. 520 Madison Avenue New York, New York 10022 Facsimile:    (212)
284-2280 Attention:    General Counsel with a copy to: Jones Day 222 East 41st
Street New York, New York 10017 Facsimile:    (212) 755-7306 Attention:   
Alexander A. Gendzier If to the Company or the Guarantors: c/o Vantage Drilling
Company 777 Post Oak Blvd., Suite 610 Houston, Texas 77056 Facsimile:    (281)
404-4700 Attention:    Douglas Smith, Chief Financial Officer with a copy to:
Porter & Hedges L.L.P. 1000 Main Street, 36th Floor Houston, Texas 77002
Facsimile:    (713) 226-6291 Attention:    Bryan Brown

 

33



--------------------------------------------------------------------------------

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (A), (B) or (C) above, respectively. Any party
hereto may change the address for receipt of communications by giving written
notice to the others.

 

(b) Successors. This Agreement has been and is made solely for the benefit of
and shall be binding upon the Company and the Guarantors, the Initial Purchasers
and, to the extent provided in Section 8 hereof, the controlling persons,
officers, directors, partners, employees, representatives and agents referred to
in Section 8, and their respective heirs, executors, administrators, successors
and assigns, all as and to the extent provided in this Agreement, and no other
person shall acquire or have any right under or by virtue of this Agreement. The
term “successors and assigns” shall not include a Subsequent Purchaser of any of
the Notes from the Initial Purchasers merely because of such purchase.

 

(c) Entire Agreement. This Agreement, together with the Engagement Letter dated
November 12, 2009 between the Company and the Representative, constitutes the
entire agreement of the parties to this Agreement and supersedes all prior
written or oral and all contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof.

 

(d) Governing Law. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN.

 

(e) Submission to Jurisdiction. THE COMPANY AND EACH GUARANTOR HEREBY EXPRESSLY
AND IRREVOCABLY (I) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL AND
STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN ANY
SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY; AND (II) WAIVES (A) ITS RIGHT TO A TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE INITIAL PURCHASERS AND
FOR ANY COUNTERCLAIM RELATED TO ANY OF THE FOREGOING AND (B) ANY OBLIGATION
WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

34



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be signed in various counterparts, which
together shall constitute one and the same instrument.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h) Partial Unenforceability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(i) Amendment. This Agreement may not be amended or modified unless in writing
by all of the parties hereto, and no condition herein (express or implied) may
be waived unless waived in writing by each party whom the condition is meant to
benefit. The failure by any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

35



--------------------------------------------------------------------------------

EXECUTION VERSION

Please confirm that the foregoing correctly sets forth the agreement between the
Company, the Guarantors and the Initial Purchasers.

 

    Very truly yours,     P2021 RIG CO.     By:  

/s/ Paul A. Bragg

    Name:   Paul A. Bragg     Title:   Chief Executive Officer     VANTAGE
DRILLING COMPANY     By:  

/s/ Paul A. Bragg

    Name:   Paul A. Bragg     Title:   Chief Executive Officer Accepted and
Agreed to:    

JEFFERIES & COMPANY, INC.,

as Representative of the Initial Purchasers

    By:  

/s/ Jay Levy

    Name:   Jay Levy     Title:   Managing Director    